04/05/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0399



                                 No. DA 20-0399

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

WILLARD DEAN McCAULOU,

             Defendant and Appellant.


                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including May 13, 2022, within which to prepare, serve, and file its

response brief.




KFS                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                             April 5 2022